DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Larry E. Henneman (Applicant’s representative) on 9/07/2022 a provisional election was attempted between one of the three embodiments presented in the disclosure however, however upon further review of the claims it was determined that not all of the embodiments have been claimed at this time.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 and 7/29/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “engine”, “suspension system” and transmission system” (Claim 16) and “exactly one” (Claim 3/13/20 – none of the figures provide for this exact number of apertures and neither does the disclosure), “--upper portion” and “lower portion” (Claim 1/17), “an interior surface” (Claim 7), “a first side surface” (Claim 17) “a second side surface” (Claim 17), “a first side edge” (Claim 17) “a second side edge” (Claim 17), “a side surface” (Claim 17), “an outer surface” (Claim 17),  “a first sidewall” (Claim 5/6/7/17), and “a second sidewall” (Claim 5/6/7/17), must all be shown and labeled or the feature(s) canceled from the claim(s).  Numerous claim terms (e.g., “channel”) are missing from the disclosure as well, and Applicant should in addition to providing numeral labels in the drawings also consider adding the claim limitations to the specification via amendment.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is are objected to because of the following informalities: the limitation “said first manufacturer-provided,” (line 15) should be rewritten as: “said first manufacturer-provided aperture in said member of said vehicle frame.”  Appropriate correction is required.
Claim 6 is are objected to because of the following informalities: the claim as drafted depends from a claim that comes after Claim 6, namely “Claim 7” however it appears this was in error and should be rewritten to depend from Claim 5.  This  dependency will be assumed for the purposes of prosecution herein.  However, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1 and 17, the claims recite the limitation: “according to an original design of said vehicle” which is unclear and therefore renders the claims indefinite, since it's not clear to what is meant by “original design.” The disclosure does not provide any explanation for this term.  Appropriate correction and/or explanation is required.
Claims 3, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 13/20, the claim recites the limitation: “exactly one” which is unclear and therefore renders the claims indefinite, since it's not clear how this limitation is to be interpreted given the disclosure and figures not providing any explanation for these terms and providing for more than ‘exactly one.’ Appropriate correction and/or explanation is required.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 8/9, the claims recites the limitation: “permanently affixed” and “welded” which are unclear and therefore renders the claims indefinite, since it's not clear how this limitation is to be interpreted given the disclosure and figures not providing any explanation for these terms and providing for the opposite.  Appropriate correction and/or explanation is required.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 14, the claim recites the limitation: “said common fastener” which is of unclear antecedent basis and therefore renders the claims indefinite.  Appropriate correction and/or explanation is required.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 15, the claim recites the limitation: “said side facing surface facing said side surface” which is of unclear antecedent basis and therefore renders the claims indefinite.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 4,084,789) in view of Yee et al. (US PG PUB 2014/0049033 A1).
[Claim 1] Regarding Claim 1, Francis teaches: A vehicle (See, e.g., Fig.1-7) comprising: a vehicle frame (See, e.g., Fig.1-7, 30) including at least one member of said vehicle frame (See, e.g., Fig.1-7, 30), a first jack (See, e.g., Fig.1-7, 10) extendable between a stowed position and a deployed position (See, e.g., Fig.1-7, 10), said first jack having an upper portion and a lower portion (See, e.g., Fig.1-7, 10) extendable with respect to said upper portion (See, e.g., Fig.1-7, 10); a first frame engaging bracket (See, e.g., Fig.1-7, 28) coupled to said upper portion of said first jack (See, e.g., Fig.1-7), said first frame engaging bracket including a side surface (See, e.g., Fig.1-7, 28) facing a side surface of said member of said vehicle frame (See, e.g., Fig.1-7, 30) and defining a first fastening aperture (See, e.g., Fig.1-7, 34) aligned with said member of said vehicle frame (See, e.g., Fig.1-7); and a fastener (See, e.g., Fig.1-7, 36) securing said first frame engaging bracket to said member of said vehicle frame (See, e.g., Fig.1-7), said fastener being disposed through said first fastening aperture of said first frame engaging bracket and said member of said vehicle frame (See, e.g., Fig.1-7).
Francis fails to explicitly teach: aligning said first fastening aperture with a manufacturer-provided aperture of said vehicle frame formed in said member of said frame according to an original design of said vehicle.
However, However, Yee teaches a vehicle frame member with manufacturer provided apertures (See, e.g., Yee: Fig.1-6, 80; P[0019]: “The holes 80, 82, and 84 can be formed with various processes, such as drilling or during manufacture of the frame rail sections) formed in said member of said frame according to an original design of said vehicle. 
Yee teaches that it is well known in the art of vehicle design to provide the vehicle frame member with manufacturer provided apertures formed in said member of said frame according to an original design of said vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis modified with the vehicle frame member having manufacturer provided apertures formed according to an original design of said vehicle  such as taught by Yee, for the purpose of conveniently maintaining the fasteners in a securely connected configuration when in use, beneficially allowing a user to detach the system easily and additionally preventing any damage to the vehicle frame section which could occur without the manufacturer provided apertures. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Francis in view of Yee teaches: wherein: said side surface of said first frame engaging bracket defines at least one additional fastening aperture (See, e.g., Francis Fig.1-7, 34) spaced apart from said first fastening aperture (See, e.g., Francis Fig.1-7); said member of said vehicle frame includes at least one additional manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 36 in view of Yee: Fig.1-6, 80) spaced apart from said first manufacturer-provided aperture (See, e.g., Francis Fig.1-7 in view of Yee: Fig.1-6, 80); said at least one additional fastening aperture and said at least one additional manufacturer-provided aperture are aligned with respect to one another (See, e.g., Francis Fig.1-7, 34 in view of Yee: Fig.1-6, 80); said vehicle includes a second fastener (See, e.g., Francis Fig.1-7, 34) dispose through said at least one additional fastening aperture and said at least one additional manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 34 in view of Yee: Fig.1-6, 80), thereby preventing rotation of said first frame engaging bracket with respect to said member of said vehicle frame (See, e.g., Francis Fig.1-7 in view of Yee: Fig.1-6).
[Claim 3] Regarding Claim 3, the combination of Francis in view of Yee teaches: wherein: said at least one additional manufacturer-provided aperture includes exactly one additional manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 36 in view of Yee: Fig.1-6, 80); and said at least one additional fastening aperture includes exactly one additional fastening aperture (See, e.g., Francis Fig.1-7, 34 in view of Yee: Fig.1-6, 80).
[Claim 4] Regarding Claim 4, the combination of Francis in view of Yee teaches: wherein said first fastener is a nut and bolt (See, e.g., Francis Fig.1-7, 36+38).
[Claim 5] Regarding Claim 5, the combination of Francis in view of Yee teaches: wherein: said member of said vehicle frame includes a hollow body (See, e.g., Francis Fig.1-7, 30) having a first side wall and a second sidewall spaced apart from said first sidewall (See, e.g., Francis Fig.1-7, 30), said first side wall defining said first  manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 30 in view of Yee: Fig.1-6, 80); and said first fastener is disposed through at least said first side wall via said manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 30 in view of Yee: Fig.1-6, 80).
[Claim 6] Regarding Claim 6, the combination of Francis in view of Yee teaches: wherein: said second sidewall defines a second manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 30 in view of Yee: Fig.1-6, 80) aligned with said first manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 30 in view of Yee: Fig.1-6, 80); and said first fastener is disposed through said second sidewall via said second manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 36 in view of Yee: Fig.1-6, 80).
[Claim 7] Regarding Claim 7, the combination of Francis in view of Yee teaches: wherein: said first frame engaging bracket includes an upright portion (See, e.g., Francis Fig.1-7, 28), a first side wall, and a second side wall (See, e.g., Francis Fig.1-7, 28), said upright portion having an interior surface (See, e.g., Francis Fig.1-7, 28); said upright portion includes a first side edge and a second side edge (See, e.g., Francis Fig.1-7, 28), the first side wall extending outwardly from said first side edge and having a first surface (See, e.g., Francis Fig.1-7, 28), said second side wall extending outwardly from said second side edge and having a second surface (See, e.g., Francis Fig.1-7, 28); and said first surface, said second surface, and said interior surface defining a receiving space for receiving at least a portion of said upper portion of said first jack (See, e.g., Francis Fig.1-7). 
[Claim 10] Regarding Claim 10, the combination of Francis in view of Yee teaches: wherein: said first side wall defines said first fastening aperture (See, e.g., Francis Fig.1-7, 34); said second side wall defines a second fastening aperture (See, e.g., Francis Fig.1-7, 34); and said first fastening aperture, said second fastening aperture, and said first manufacturer-provided aperture are aligned along a common axis (See, e.g., Francis Fig.1-7, 34 in view of Yee: Fig.1-6, 80).
[Claim 11] Regarding Claim 11, the combination of Francis in view of Yee teaches: wherein said fastener is disposed through said manufacturer-provided aperture, said first fastening aperture, and said second fastening aperture (See, e.g., Francis Fig.1-7, 36 in view of Yee: Fig.1-6, 80). 
[Claim 12] Regarding Claim 12, the combination of Francis in view of Yee teaches: wherein: said first side wall defines at least a first additional fastening aperture (See, e.g., Francis Fig.1-7, 34) spaced apart from said first fastening aperture (See, e.g., Francis Fig.1-7); said second side wall defines at least a second additional fastening aperture (See, e.g., Francis Fig.1-7, 34) spaced apart from said second fastening aperture (See, e.g., Francis Fig.1-7); said member of said vehicle frame defines at least an additional manufacturer-provided aperture (See, e.g., Yee: Fig.1-6, 80); and said vehicle includes a second fastener (See, e.g., Francis Fig.1-7, 36) passing through said first additional fastening aperture, said second additional fastening aperture, and said additional manufacturer-provided aperture (See, e.g., Francis Fig.1-7, 34 in view of Yee: Fig.1-6, 80).
[Claim 13] Regarding Claim 13, the combination of Francis in view of Yee teaches: wherein said first side wall defines exactly one additional fastening aperture (See, e.g., Francis Fig.1-7, 34), and said second side wall defines exactly one additional fastening aperture (See, e.g., Francis Fig.1-7, 34).
[Claim 14] Regarding Claim 14, the combination of Francis in view of Yee teaches: wherein said common fastener extends through said receiving space between said upright portion of said first frame engaging bracket and said upper portion of said first jack (See, e.g., Francis Fig.1-7).
[Claim 15] Regarding Claim 15, the combination of Francis in view of Yee teaches: wherein said first side wall includes said side facing surface facing said side surface of said member of said vehicle frame (See, e.g., Francis Fig.1-7, 28).
[Claim 17] Regarding Claim 17, Francis teaches: A vehicle jack (See, e.g., Fig.1-7, 10) comprising: an upper portion (See, e.g., Fig.1-7, 10); a lower portion (See, e.g., Fig.1-7, 10) extendable with respect to said upper portion (See, e.g., Fig.1-7); a frame engaging bracket (See, e.g., Fig.1-7, 28) including an upright portion, a first side wall, and a second side wall (See, e.g., Fig.1-7, 28), said vertical portion having an interior surface (See, e.g., Fig.1-7, 28); and wherein said vertical portion includes a first side edge and a second side edge (See, e.g., Fig.1-7, 28), the first side wall extending outwardly from said first side edge and having a first surface (See, e.g., Fig.1-7, 28), said second side wall extending outwardly from said second side edge and having a second surface (See, e.g., Fig.1-7, 28); said first surface, said second surface, and said interior surface defining a receiving space (See, e.g., Fig.1-7, 28), at least a portion of said upper portion of said first jack being fixed in said receiving space (See, e.g., Fig.1-7); said first side wall includes an outer surface disposed to abut a side surface of a member of a frame of a vehicle (See, e.g., Fig.1-7, 30) and defines a first fastening aperture (See, e.g., Fig.1-7, 34) disposed to be aligned with the member of said frame (See, e.g., Fig.1-7, 10) and whereby said upper portion of said first jack can be rigidly fixed to said member of said vehicle frame without modifying said member of said vehicle frame (See, e.g., Fig.1-7)
Francis fails to explicitly teach: aligning said first fastening aperture with a manufacturer-provided aperture of said vehicle frame formed in said member of said frame according to an original design of said vehicle.
However, However, Yee teaches a vehicle frame member with manufacturer provided apertures (See, e.g., Yee: Fig.1-6, 80; P[0019]: “The holes 80, 82, and 84 can be formed with various processes, such as drilling or during manufacture of the frame rail sections) formed in said member of said frame according to an original design of said vehicle. 
Yee teaches that it is well known in the art of vehicle design to provide the vehicle frame member with manufacturer provided apertures formed in said member of said frame according to an original design of said vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis modified with the vehicle frame member having manufacturer provided apertures formed according to an original design of said vehicle  such as taught by Yee, for the purpose of conveniently maintaining the fasteners in a securely connected configuration when in use, beneficially allowing a user to detach the system easily and additionally preventing any damage to the vehicle frame section which could occur without the manufacturer provided apertures. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 18] Regarding Claim 18, the combination of Francis in view of Yee teaches: wherein: said second side wall defines a second fastening aperture (See, e.g., Francis: Fig.1-7, 34); said first fastening aperture, said second fastening aperture, and said first manufacturer-provided aperture are aligned along a common axis (See, e.g., Francis: Fig.1-7 in view of Yee: Fig.1-6, 80); and said first fastening aperture, said second fastening aperture, and said first manufacturer-provided aperture are disposed to receive a common fastener (See, e.g., Francis Fig.1-7, 36 in view of Yee: Fig.1-6, 80). 
[Claim 19] Regarding Claim 19, the combination of Francis in view of Yee teaches: wherein: said first side wall defines at least a first additional fastening aperture (See, e.g., Francis Fig.1-7, 34) spaced apart from said first fastening aperture (See, e.g., Francis Fig.1-7); said second side wall defines at least a second additional fastening aperture (See, e.g., Francis Fig.1-7, 34) spaced apart from said second fastening aperture (See, e.g., Francis Fig.1-7); said member of said vehicle frame defines at least an additional manufacturer-provided aperture (See, e.g., Yee: Fig.1-6, 80); and said first additional fastening aperture, said second additional fastening aperture, and said additional manufacturer-provided aperture are aligned along a second common axis (See, e.g., Francis Fig.1-7 in view of Yee: Fig.1-6, 80) and disposed to receive a second common fastener (See, e.g., Francis Fig.1-7, 36 in view of Yee: Fig.1-6, 80).
[Claim 20] Regarding Claim 20, the combination of Francis in view of Yee teaches: wherein said first side wall defines exactly one additional fastening aperture (See, e.g., Francis Fig.1-7, 34), and said second side wall defines exactly one additional fastening aperture (See, e.g., Francis Fig.1-7, 34).
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Yee and further in view of Roll (US RE437,535 E).
[Claim 8/9] Regarding Claim 8/9, the combination of Francis in view of Yee fails to explicitly teach: wherein said upper portion of said first jack is permanently affixed to said first frame engaging bracket (Claim 8) and wherein said upper portion of said first jack is welded to said first frame engaging bracket (Claim 9).
However, Roll teaches a similar vehicle jack (See, e.g., Roll: Fig.1-4, 31) wherein said jack is permanently affixed to a bracket () via welding ()
Roll teaches that it is well known in the art of vehicle design to provide a jack permanently affixed to a bracket via welding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis in view of Yee modified with the jack permanently affixed to the frame-engaging bracket via welding such as taught by Roll, for the purpose of conveniently and securely attaching the bracket to the jack to prevent disengagement during usage.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007))
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Yee and further in view of James et al. (US 7,726,690 B1).
[Claim 16] Regarding Claim 16, the combination of Francis in view of Yee fails to explicitly teach: further comprising: an engine; and at least one wheel coupled to said vehicle frame via a suspension system and coupled to be driven by said engine via a transmission system.
However, James teaches a similar vehicle (See, e.g., James: Fig.1-5, 10), with a jack (See, e.g., James: Fig.1-5, 24) further comprising: an engine (See, e.g., James: Fig.1-5, 12); and at least one wheel coupled to said vehicle frame via a suspension system (See, e.g., James: Fig.1-5, 12) and coupled to be driven by said engine via a transmission system (See, e.g., James: Fig.1-5, 12).
James teaches that it is well known in the art of vehicle design to provide an engine, at least one wheel coupled to said vehicle frame via a suspension system, and coupled to be driven by said engine via a transmission system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis in view of Yee modified with an engine and at least one wheel coupled to said vehicle frame via a suspension system and coupled to be driven by said engine via a transmission system such as taught by James, for the purpose of conveniently allowing the user to move the vehicle safely and comfortably in normal manner.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618